Appellee moves to dismiss this appeal upon the ground that this court is without jurisdiction ratione materiæ, for the reason that, under section 10 of article 7 of the Constitution of 1921 of this state, the Supreme Court of Louisiana alone has appellate jurisdiction in all cases involving homestead exemptions concerning immovable property.
In response to the motion to dismiss, appellant admits that the case involves a question of homestead exemption, and our independent examination of the record convinces us of that fact. We are asked to transfer the appeal to the Supreme Court, and, acting upon the authority conferred upon us by Act No. 19 of 1912,
It is ordered, adjudged, and decreed that this appeal be and it is transferred to the Supreme Court of Louisiana to be disposed of according to law; the transfer to be made within 60 days after this judgment becomes final, and, if not so made, then the appeal to be deemed dismissed; defendant and appellant to pay the costs of appeal in this court, the remaining costs to await final determination of the matter.
Appeal transferred to Supreme Court.